DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 15 and 22 are objected to because of the following informalities:
Regarding claim 2, the claim is objected the claim lacks line indentation. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p). Appropriate correction is required. 
Regarding claims 15 and 22, as best understood, the word “envelope” should be replaced with envelop, which is a verb. Appropriate correction is required.
Regarding claim 22, the phrase “the opposite face” in line 2 should be replace with an opposite face.  Also, claim 22 is missing a period at the end of the claim. Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16, 18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding claim 10, claim 10 recites the limitation "the plurality” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Regarding claim 11, claim 11 recites the limitation "the plurality” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Regarding claim 12, the term “small” in claim 12 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill is not able to determine what is and what is not considered “small”.  Correction is required.
Regarding claim 15, claim 15 recites the limitation "the elements” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Regarding claim 18, the term “high” in claim 18 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill is not able to determine what is and what is not considered “high”.  Correction is required.
Regarding claim 19, claim 19 recites the limitation "the bottom sheet” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenmakers et al. US 2016/0096698 A1 (hereinafter “Schoenmakers”).
Regarding claim 2, Schoenmakers discloses a device for moving sheets of fiber reinforced material (capable-MPEP 2114, material worked upon does not limit apparatus claims-MPEP 2115) having parallel longitudinally oriented fibers embedded in a thermoplastic matrix material, in particular sheets presenting anisotropic stiffness, comprising:
a conveying path (12, going in the transport direction X, see FIG. 1) for conveying sheets of fiber reinforced material in a direction substantially along the 
Regarding claim 22, further including a guide element (one of 18, 36, 44, 50) arranged substantially transversely to the conveying path to in use engage the opposite face of the sheet of fiber reinforced material to be conveyed along the path, the drive element and the guide element being arranged to envelop the conveying path (see FIG. 1).
Regarding claim 3, wherein the drive and/or guide element extends across the conveying path and the sheets to be conveyed thereon (see FIG. 1).
	Regarding claim 4, wherein the drive and/or guide element is a mantle surface of a roller or outer surface of a belt (see FIG. 1).
	Regarding claim 6, wherein the drive and/or guide element is positioned stationary relative to the conveying path (see FIG. 1).
Regarding claim 7, wherein a plurality of drive and/or guide elements is arranged substantially transversely to the conveying path to in use engage a face of a sheet of fiber reinforced material substantially transversely to the orientation of the fibers (see FIG. 1).
Regarding claim 8, wherein a plurality of drive and/or guide elements is arranged so that in use, the plurality of the drive and/or guide elements can simultaneously engage a sheet to be conveyed (see FIG. 1).

Regarding claim 10, wherein drive and/or guide elements of the plurality that are disposed on opposite sides of the conveying path are interspaced to leave a slot (gap between rollers, or a top pinch roller 36/44 rising) that allows limited free movement of the sheet to be conveyed transverse to its face.
Regarding claim 11, wherein drive and/or guide elements of the plurality of drive and/or guide elements are disposed on opposite sides of the of conveying path, so that in use both faces of the sheet can simultaneously be engaged by a drive and/or guide element (see FIG. 1).
	Regarding claim 12, wherein at least one of the drive and/or guide elements is arranged to exert traction forces with a small transverse component (capable, MPEP 2114).
	Regarding claim 13, wherein at least one of the drive and/or guide elements  (44 and 46) is arranged to extend substantially transversely to the conveying path at an angle that is offset from perpendicular.
Regarding claim 14, comprising a guide rail (32) extending along at least a portion of the conveying path for guiding a lateral side of a sheet to be conveyed.
Regarding claim 15, comprising a group of drive and guide elements (refer to rollers in FIG. 1)  which extend substantially transversely to the guide rail, and which elements are interspaced along the conveying path, and are arranged in a top row and a bottom row to envelop the sheets to be conveyed along the conveying path with limited free movement transverse to their conveying face, and wherein a plurality of the 
Regarding claim 16, wherein a plurality of the rollers extends perpendicularly to the guide rail (see FIG. 1).
	Regarding claim 18, wherein the guide element (18 or 36 or 50) has a high friction mantle surface (in order to grip sheet), the guide element is embodied as a roller or cylinder, and an opposing drive element is arranged to cooperate with the guide element on an opposite side of the of conveying path so as to form a pinch through which only a single sheet to be conveyed can be driven.
Regarding claim 21, wherein at least one of the drive and/or guide elements (44, 46) is arranged to extend substantially transversely to the guide rail at an angle that is offset from perpendicular.
Claim(s) 2, 4, 17-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schieck et al. US 5,364,087  (hereinafter “Schieck”).
Regarding claim 2, Schieck discloses a device for moving sheets of fiber reinforced material (capable-MPEP 2114, material worked upon does not limit apparatus claims-MPEP 2115) having parallel longitudinally oriented fibers embedded in a thermoplastic matrix material, in particular sheets presenting anisotropic stiffness, comprising:
a conveying path (refer to path where rollers 54 are located in FIG. 1 to 60, 62) for conveying sheets of fiber reinforced material in a direction substantially along the orientation of the fibers, and a drive element (54 or 62) arranged substantially 
Regarding claim 22, further including a guide element (each of 54 has a pinch roller which is the guide element) arranged substantially transversely to the conveying path to in use engage the opposite face of the sheet of fiber reinforced material to be conveyed along the path, the drive element and the guide element being arranged to envelop the conveying path (see FIG. 1).
Regarding claim 4, wherein the drive and/or guide element is a mantle surface of a roller or outer surface of a belt.
Regarding claim 17, further comprising a buffer (60) included in or connected to the conveying path, the buffer being arranged for holding a stack of the sheets of fiber reinforced material (MPEP 2115 and 2114).
Regarding claim 18, wherein the guide element has a high friction mantle surface, the guide element is embodied as a roller or cylinder, and an opposing drive element is arranged to cooperate with the guide element on an opposite side of the of conveying path so as to form a pinch (54 are nip rollers with a pinch roller and a drive roller)  through which only a single sheet to be conveyed can be driven.
Regarding claim 19, in which the buffer is arranged to hold the stack of sheets at an incline so that a leading edge of the bottom sheet of the stack can slide out and protrude from the stack.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa US 2010/0327519 A1 (hereinafter “Miyazawa”) in view of Nakamura US 2018/0346271 A1 (hereinafter “Nakamura”).
Regarding claim 1, Miyazawa, with reference to paragraphs [0007], [0048], [0052],  teaches a device and method for conveying sheets using friction elements (rollers 14, 32, 7, shown in FIG. 1) and teaches conveying the sheet with a fiber orientation in a parallel and also perpendicular (cross-wise) to sheet feeding direction.  Miyazawa is aware at least the desirability to minimize damage to a sheet with a fiber 
Miyazawa does not explicitly teach wherein the sheet is a sheet of fiber reinforced material built up with a parallel longitudinally oriented fibers embedded in a thermoplastic matrix material, wherein at least one face of the sheet is engaged by a friction element that extends substantially transversely to the orientation of the fibers, and that exerts friction onto the face in a direction substantially along the orientation of the fibers.
	Nakamura teaches the known concept of conveying prepeg sheets ([0266], which include a sheet of fiber reinforced material built up with a parallel longitudinally oriented fibers embedded in a thermoplastic matrix material) in an image forming device.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Miyazawa’s method to include a sheet of reinforced material as taught by Nakamura since it was known in the art that sheets of fiber reinforced material (prepregs) are routinely conveyed through image forming devices to form an image on the sheet.  The combination of reference would make obvious conveying the sheets with a fiber orientation arranged parallel and perpendicular to a sheet conveyance direction, while adjusting the speed of the drive elements (rollers) in order to avoid any damage to the sheet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653